EXHIBIT 12.(b) NEW PROVIDENCE INVESTMENT TRUST CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the semi-annual report of the Wisdom Fund (the “Fund”) of the New Providence Investment Trust on Form N-CSR for the period ended November 30, 2009, as filed with the Securities and Exchange Commission (the “Report”), the undersigned, C. Douglas Davenport, chief executive officer (or equivalent thereof) and chief financial officer (or equivalent thereof) of the Fund, does hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. Date: January31, By: /s/ C. Douglas Davenport C.
